OFFICE   OF THE. ATTORNEY GENERAL   OF TEXAS
                      AUSTIN
QROVER
  SELLERS
ATTORNEY
  ~ENIRAL
   \                   ‘i                     i:
                                                   ..
                                  .   . . -
   - .                                              .
P-
&.. .
     lbnorabtr
             Jo!ma88os8-#uo   8
  .:’
p-‘ .*                    i,-.                          n
‘                            ‘.         .




         purpou oi mlmlnlrtorlBg ot po-   ~rrlrtanor to
         tho nrody blind koaurr It pna urr1.d em]:fmz~




         wnt   of f’ublio
                        welfan du    Uu blumlua oommne-
         4     sapwakr 1, 1943,an6 rsa4 Awut 31, 1945r




         llloesOion,     than lr it pomalbla for Un Stata Depart-
         untof      Wbllo #rlf&m 80~80 fhir 8p1widoEl8 m8w




                 &owe BUl&W     ottha   4WhL8&8lrtura   ia O!m to?
     375 or tba mm ot        43th &glrleOarr, wWar saam   P011,
        eo 672,6em8a Bill   7,~of th Aotr of tlw 49t!3tylr-
     raturr18 ebaptrr           @lo)or the 49th,1945,4i*
     lewro,Ragular   mmlan, atitha qootad paaWW%Dh~
     Sanatr  Bill 317.lr foundon MO 919 of the ~8~10~1 Uwre
         Uln 8or 375 (Xeuw Blllbw) otthe UMhksir-
ln8lu0,pa&rB 7%. r o a d@ in p m8 l r b ll4 8m:




     tbr   Cloarenoo       fund . . ..*
          hrtiolo  8, sa0t1on 6, or the conrtitutlan pro-
hlblts the rppopriatlon   of sonay ror l .la wn toEn than
two yurae
            Our   oeurtr     ha+0 tmlfwe~ hold that        tb      Intan-
tioaof t&a legiliattm           k?(ito iJ lmi lo to be   d*trxala~d




            It thornion follonr,          in -42   to    ur flnt
        t&t
quoatloa,           tE0    aona~aralloblo    for uod i-rroe1 yaw
of t& rnru~  blanlum bo&nia8                %ptoabar 1, 1945, ir
            The 1943 lpproprlWon   0r $7W0,000.00,~bth
b~&i%?kxl    by aonrtltutloaal prohlbltion lodld net
rrknd ror 80X@than8wo youmr
           s$nilt@Bill 317 (ch. j78 of tb  Aot8 of tho 49th
Leglslntum) rpooiflu.dlg U.&e tlw appropriation to the
lua or $820,00o,W prr   year for maoh oi thr fiaaal WW@
ollaing A@uast 31, 1946( an6 Aogust 31) 1947, to tha state
Davidwunboh
  A8drtsBt